    Case 2:13-cv-00193 Document 1187 Filed on 09/19/19 in TXSD Page 1 of 5



                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF TEXAS
                                CORPUS CHRISTI DIVISION



 MARC VEASEY, et al.,

                         Plaintiffs,

                 v.                                        Civil Action No. 2:13-cv-193 (NGR)
                                                                  (Consolidated Action)
 GREG ABBOTT, et al.,


                         Defendants.


         TEXAS NAACP AND MALC PLAINTIFFS’ UNOPPOSED MOTION TO
         SUPPLEMENT PETITION FOR AWARD OF ATTORNEYS’ FEES AND
                 REIMBURSEMENT OF LITIGATION EXPENSES

       Attorneys for the Mexican American Legislative Caucus of the Texas House of

Representatives (“MALC”) and the Texas State Conference of NAACP Branches (“Texas

NAACP”) hereby bring this motion to supplement the previously filed petition for attorneys’ fees

and reimbursement of litigation expenses (Doc. 1174). This motion seeks to supplement Doc. 1174

with the declaration and associated attachments of attorney Daniel Covich, counsel for the NAACP

in this matter. This motion is unopposed, provided Defendants’ response deadline is extended to

Thursday, October 3. Defendants will be filing a motion to that effect shortly.

       Mr. Covich closed his solo law firm the year after the bench trial in this matter and later

encountered a number of personal challenges, including his mother’s Alzheimer’s and the death of

his mother-in-law, that inhibited the timely submission of his petition for attorney’s fees. Mr.

Covich petitions for just 40 hours of his time spent litigating this case, amounting to $22,880.

Accordingly, Mr. Covich’s fees represent less than 1% of the total fees sought by MALC and Texas

NAACP attorneys in this matter. Mr. Covich does not seek reimbursement for any of his litigation

expenses.

                                                       1
    Case 2:13-cv-00193 Document 1187 Filed on 09/19/19 in TXSD Page 2 of 5




        If the Court approves this motion, the total fees sought by the Texas NAACP/MALC

 group would be as follows:

                  Total Fees Sought by Texas NAACP/MALC Plaintiff Group

   Firm/Organization                                   Total Fees Sought
   Dechert LLP                                         $1,484,304.60
   Lawyers’ Committee for Civil Rights                 $583,962.19
   Under Law
   Brennan Center for Justice                          $246,689.90
   Texas NAACP                                         $90,692.951
   MALC                                                $50,817.70
   Totals                                              $2,456,467.34



        As noted above, Mr. Covich does not seek reimbursement of his expenses. Accordingly,

 the total expenses sought by this Plaintiff group are identical to those in Doc. 1174:

               Total Expenses Sought by Texas NAACP/MALC Plaintiff Group

   Firm/Organization                                   Total Expenses Sought
   Dechert LLP                                         $267,418.95
   Lawyers’ Committee for Civil Rights                 $16,883.09
   Under Law
   Brennan Center for Justice                          $51,405.95
   TX NAACP                                            $898.75
   MALC                                                $2,016.04
   Totals                                              $338,622.78




        1
          Mr. Covich’s fees are included in this row. Aside from that change and the revised grand total,
there are no other revisions to this table.
                                                         2
    Case 2:13-cv-00193 Document 1187 Filed on 09/19/19 in TXSD Page 3 of 5




Date: September 19, 2019                 Respectfully submitted,


                                         /s/ Lindsey B. Cohan
                                         JON M. GREENBAUM
                                         EZRA D. ROSENBERG
                                         BRENDAN B. DOWNES
                                         Lawyers’ Committee for
                                         Civil Rights Under Law
                                         1401 New York Avenue NW Suite 400
                                         Washington, D.C. 20005

                                         WENDY WEISER
                                         MYRNA PÉREZ
                                         The Brennan Center for Justice at NYU Law
                                         School
                                         120 Broadway, Suite 1750
                                         New York, New York 10271

                                         SIDNEY S. ROSDEITCHER
                                         Paul, Weiss, Rifkind, Wharton & Garrison
                                         LLP
                                         1285 Avenue of the Americas
                                         New York, New York 10019-6064

                                         LINDSEY B. COHAN
                                         Dechert LLP
                                         500 W. 6th Street, Suite 2010
                                         Austin, Texas 78701

                                         NEIL STEINER
                                         DECHERT LLP
                                         1095 Avenue of the Americas
                                         New York, New York 10036-6797

                                         JOSE GARZA
                                         Law Office of Jose Garza
                                         7414 Robin Rest Drive
                                         San Antonio, Texas 98209

                                         DANIEL GAVIN COVICH
                                         Covich Law Firm LLC
                                         802 N Carancahua, Ste 2100
                                         Corpus Christi, Texas 78401



                                         3
Case 2:13-cv-00193 Document 1187 Filed on 09/19/19 in TXSD Page 4 of 5



                                     GARY BLEDSOE
                                     Potter Bledsoe, LLP
                                     316 W. 12th Street, Suite 307
                                     Austin, Texas 78701

                                     VICTOR GOODE
                                     NAACP
                                     4805 Mt. Hope Drive
                                     Baltimore, Maryland 21215

                                     ROBERT NOTZON
                                     The Law Office of Robert Notzon
                                     1502 West Avenue
                                     Austin, Texas 78701

                                     Counsel for the Texas State Conference of
                                     NAACP Branches and the Mexican American
                                     Legislative Caucus of the Texas House of
                                     Representatives




                                     4
  Case 2:13-cv-00193 Document 1187 Filed on 09/19/19 in TXSD Page 5 of 5



                            CERTIFICATE OF CONFERENCE

       I have conferred with counsel for Defendants, Mr. Matthew Frederick, and have been
informed that Defendants do not oppose the motion to supplement, but oppose the underlying
fee application.

                                                           /s/ Ezra Rosenberg


                                  CERTIFICATE OF SERVICE

      I hereby certify that on September 19, 2019 I electronically served the foregoing via
ECF on all other parties in this litigation.
                                                           /s/ Lindsey Cohan




                                                 5
     Case 2:13-cv-00193 Document 1187-1 Filed on 09/19/19 in TXSD Page 1 of 4



                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF TEXAS
                            CORPUS CHRISTI DIVISION



 MARC VEASEY, et al.,
         Plaintiffs,

     v.                                            Civil Action No. 2:13-cv-193 (NGR)
                                                          (Consolidated Action)
 GREG ABBOTT, et al.,
         Defendants.



                        DECLARATION OF DANIEL G. COVICH
                   IN SUPPORT OF REQUEST FOR ATTORNEY’S FEES

          I, Daniel G. Covich, hereby declare as follows:

1.        I was co-counsel/local counsel for Plaintiff, Texas State Conference of

          NAACP Branches (“Texas NAACP”), in the above-captioned case. The

          testimony set forth in this Declaration is based on first-hand knowledge, about

          which I could and would testify competently in open court. This Declaration

          is submitted in support of Plaintiffs’ Motion for Attorney’s Fees. Plaintiffs

          are prevailing parties in this action and are entitled to attorney’s fees and costs

          as authorized by the Voting Rights Act, 42 U.S.C. §19731(e) as amended

          2006.

      2. I closed my solo law firm the year after the bench trial in this matter and later

          encountered a number of personal challenges, including attending to my
                                               1
     Case 2:13-cv-00193 Document 1187-1 Filed on 09/19/19 in TXSD Page 2 of 4



        mother who has Alzheimer’s and grieving the death of my mother-in-law.

        Accordingly, my energies were focused on the well-being of my family which

        affected my ability to submit a timely motion for fees in this matter.

3.     I became involved in this litigation in 2013 along with counsel from the

        National NAACP and other experienced Voting Rights and Trial counsel to

        represent Texas NAACP.

4.     At all times relevant, I was Co-Chair of the Texas NAACP Legal Redress

        Committee, and worked for and with the NAACP on other legal matters and

        cases including but not limited to civil rights matters and institutional class

        actions involving lenders in the minority mortgage industry. There were

        expert counsel in the area of Voting Rights so I deferred to them to take the

        lead role but believe that I played an important role in helping to advance

        Plaintiffs’ interests, and in reporting to local officials of the Texas NAACP.

        Attachment No. 1 is my resume.

5.     I am requesting compensation for a total of 40.00 hours spent on the case. I

        have attached the time records maintained in this action. See Attachment No.

        2.

6.     Daily time records were not always kept in this matter. However, I have

        independent recollection of receiving and reviewing motions, pleadings, or

        briefs in this matter, participating in real time conversations and strategy

                                            2
     Case 2:13-cv-00193 Document 1187-1 Filed on 09/19/19 in TXSD Page 3 of 4



        meetings with lead and co-counsel in this matter both before and during the

        trial phase of this matter. I worked closely, on a daily basis, with attorney

        Gary Bledsoe on this matter.

7.      The lodestar calculation is made based upon reasonable hourly rates for all

        current attorneys. For this case, Plaintiffs ask that the Court to adopt the

        USAO attorney’s fees matrix, for 2015-2019 in light of recent fee awards in

        the Southern District of Texas, which are similar to the matrix index. In

        accordance with that index, I am requesting a rate of $572 per hour for the

        billable time of 40 hours in this matter. My actual time in this matter is much

        higher than the 40 hours requested.

8.     Applying these rates to the hours expended, the total fees sought by Daniel G.

        Covich is $22,880 for the hours for which payment is sought.

I declare under penalty of perjury that the foregoing is true and correct to the best

of my knowledge and that this Declaration was prepared in Corpus Christi, Nueces

County, Texas on September 16, 2019.


                                        /s/Daniel G. Covich
                                          Daniel G. Covich




                                           3
Case 2:13-cv-00193 Document 1187-1 Filed on 09/19/19 in TXSD Page 4 of 4




                                   4
    Case 2:13-cv-00193 Document 1187-2 Filed on 09/19/19 in TXSD Page 1 of 3




                                     ATTACHMENT NO. 1
                               RÉSUMÉ – DANIEL G. COVICH
                                                DANIEL G. COVICH
                                                320 Pasadena Place
                                            Corpus Christi, Texas 78411
                                                  361.442.3989
                                            daniel@covichlawfirm.com

_______________________________________________________________________________________________________

                                       SUMMARY OF QUALIFICATIONS


Civil litigator; Litigation team management. Significant background in civil rights and discrimination
cases. Former Adjunct Professor of Law at University of Texas Law School; Former Texas Assistant
Attorney General-Tort Claims Defense.


                                            PROFESSIONAL EXPERIENCE


The Covich Law Firm P.L.L.C.                         Manager/Trial Attorney
Corpus Christi, Texas                                        July 2014 –Present
Responsibilities include management of law firm and full time law practice focusing on personal injury/
wrongful death litigation, premises liability litigation, commercial vehicle litigation; fleet vehicle
litigation, and general civil litigation.


Webb, Cason & Covich, P.C.                                   Partner
Corpus Christi, Texas                                        June 2004 –June 2013
Responsibilities included shared management of law firm and litigation team management. Personal
injury and wrongful death litigation, premises liability litigation, commercial vehicle litigation, and
general civil litigation.


Harris Mejia, L.L.P.                                         Associate Attorney
Corpus Christi, Texas                                        June, 2003 – June 2004
Product liability litigation, wrongful death litigation, automobile manufacturer and tire manufacturer
litigation with emphasis on commercial vehicle litigation.


The Allison Law Firm                                         Associate Attorney
Corpus Christi, Texas                                        October, 2000 – May, 2003



                                                                                                          1
   Case 2:13-cv-00193 Document 1187-2 Filed on 09/19/19 in TXSD Page 2 of 3



Product liability litigation, wrongful death litigation, automobile manufacturer and tire manufacturer
litigation; commercial vehicle litigation, and general civil litigation.


University of Texas Law School                     Adjunct Professor
Austin, Texas                                               Trial Advocacy Skills   Fall, 2000
Taught second and third year law students trial skills including introduction of evidence, objections
and admission of exhibits, opening statements, basic direct and cross examination of witnesses,
impeachment of witnesses, direct and cross examination of experts, and jury argument.




Office of the Attorney General                   Assistant Attorney General
I. Natural Resources Division (Promotion) September 1999 - October 2000
Enforcement of the environmental laws of Texas including depositions, trials, and motion practice.
Significant individual caseload.

 II. Tort Litigation Division
Extensive trial practice defending State agencies and employees with a focus on medical malpractice
litigation, and other Texas Tort claims litigation, successfully drafting and arguing numerous dispositive
motions, and extensive deposition practice. Promoted to Natural Resources Division in May 2000.


Bob Binder and Associates                           Associate Attorney
Austin, Texas                                        1993 -1998
Personal Injury and Deceptive Trade Practice Consumer Law. Case load included employee rights, age
discrimination and civil rights cases. Assisted firm in developing community and public relations
programs.

Law Office Of Bobby Roberts, P.C.                           Associate Attorney
Austin, Texas                                               1990-1993
Bad Faith litigation targeted at insurance companies.

Roth, Sokat & Best, PC                                      Associate Attorney
Brownsville, Texas                                        1987 - 1990
Product Liability litigation targeted at soft drink industry; premises liability and highway design
litigation.

                                      EDUCATION/LICENSURE


                                     UNIVERSITY OF OKLAHOMA: JD,
                                                  Law, 1987
                                               Texas State Bar
                              Federal Court: Northern and Southern Districts

                                                                                                        2
Case 2:13-cv-00193 Document 1187-2 Filed on 09/19/19 in TXSD Page 3 of 3



                     Corpus Christi Bar Association 2000 – Present
                             Judicial Screening Committee
                                 Elder Law Committee


                               TEXAS STATE UNIVERSITY
             San Marcos, Texas, Bachelor of Science, Criminal Justice, 1983
      Faculty Nomination as Outstanding Criminal Justice Student of the Year, 1982


                                       AWARDS
               2007 NAACP Recognition Award for service to community;
                         2012 NAACP Presidents Award-State
                      2012 NAACP Foot Soldiers’ Award-National




                                                                                     3
  Case 2:13-cv-00193 Document 1187-3 Filed on 09/19/19 in TXSD Page 1 of 1




                           ATTACHMENT NO. 2

        TEXAS STATE CONFERENCE OF NAACP BRANCHES v. TEXAS
               TIME RECORDS FOR DANIEL G. COVICH

 Date         Matter       Description                         Quantity         Rate

 09/13/2013   00036-       Reviewed proposed Complaint,                         15 hours
 Through      Texas        and related correspondence,         15.0 hours       @ $572
 9/1/14       NAACP        consolidation documents,                             per hour
              (Voter ID)   emails, document production,                         =$8,580
                           and attended weekly NAACP
                           section calls. Pre-trial
                           preparation and strategy
                           meetings and conferences with
                           NAACP and co-counsel.

 9/2/14       00036-       Attended bench trial, met with       Total time      25 hours
 through      Texas        lead counsel and co-counsel,     involved is over    @ $572
 10/22/14     NAACP        supplied attorney notes and      40 hours for this   per hour
              (Voter ID)   attended strategy meeting           time period,     =$14,300
                           throughout trial.                    requesting      .
                                                              billing for 25
                                                             hours total for
                                                              this category.
Total HOURS for Daniel Covich representing Texas NAACP: 40.00

Total EXPENSES due for Daniel Covich: $0

Total due for Daniel Covich: 40 HOURS @ $572/hour: $22,880

                                                      TOTAL:         $22,880
   Case 2:13-cv-00193 Document 1187-4 Filed on 09/19/19 in TXSD Page 1 of 1



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                               CORPUS CHRISTI DIVISION



 MARC VEASEY, et al.,

                       Plaintiffs,

                v.                                      Civil Action No. 2:13-cv-193 (NGR)
                                                               (Consolidated Action)
 GREG ABBOTT, et al.,


                       Defendants.



    [PROPOSED] ORDER GRANTING TEXAS NAACP AND MALC PLAINTIFFS’
      UNOPPOSED MOTION TO SUPPLEMENT PETITION FOR AWARD OF
     ATTORNEYS’ FEES AND REIMBURSEMENT OF LITIGATION EXPENSES

       Pending before the Court is Texas NAACP and MALC Plaintiffs’ Unopposed Motion to

Supplement Petition for Award of Attorneys’ Fees and Reimbursement of Litigation Expenses.

Having considered the parties’ briefing on this matter, the Court finds that the motion should be,

and hereby is, GRANTED.



       So ORDERED this _________ day of ______________, 2019.




                                     ________________________________________________
                                     THE HONORABLE NELVA GONZALES RAMOS




                                                    1
